DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 4 recites “one or more of determined the Pareto points”.  The Examiner believes that this is a typographical mistake and the Applicant meant to recite “one or more of the determined Pareto points”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto  (US 20160378767 A1).

Regarding Claim 1, Yamamoto discloses a cost ranking determining method, implemented by a processor, for determining a cost ranking, comprising; 
initially setting a search area where solution candidates are included (Fig. 1, Input Unit 10, [0005]: extracting, by a computer, a plurality of item candidates that are candidates of Pareto-optimal items from among items included in item information, based on a search condition), 
acquiring information whether the search area includes a solution candidate or solution candidates satisfying predetermined constraints (Fig. 1, Item Information 113, [Abstract]: extracting, by a computer, a plurality of item candidates that are candidates of Pareto-optimal items from among items included in item information, based on a search condition), 
determining Pareto points in the search area under the condition where a solution candidate satisfying the constraints is regarded as a solution (Fig. 1, Pareto Generation Unit 40, [0049]: The Pareto generation unit 40 generates a Pareto solution that is Pareto-optimal under a constraint in which the user search condition 112 is satisfied), 
serially setting a new search area based on one or more of the determined Pareto points (Fig. 1, [0005]: outputting one or more second items having a score which satisfies a specific condition from among the one or more first items based on the score),
 acquiring information whether the new search area includes a solution candidate or solution candidates satisfying predetermined constraints (Fig. 1, [0049]: The Pareto generation unit 40 extracts an item corresponding to the Pareto solution from among a large amount of items described in the item information 113, and outputs information on the extracted item as an item candidate table 123),
determining Pareto points in the new search area under the condition where a solution candidate satisfying the constraints is regarded as a solution (Fig. 1, [0049]: The Pareto generation unit 40 generates a Pareto solution that is Pareto-optimal under a constraint in which the user search condition 112 is satisfied; ([0050]: As illustrated in FIG. 4, the Pareto generation unit 40 obtains a Pareto curve 140 corresponding to the Pareto solution), and 
generating a ranking of the solutions (Fig. 1,  ([0074]: The output unit 90 generates, for the items that have been ordered in the recommendation item candidate table 130, display data used to perform display such as display corresponding to the order, for example, display for listing the items in the order) in cost according to the determined Pareto fronts ([0034]: the component may include elements such as… cost).  

Regarding Claim 4, Yamamoto discloses the cost ranking determining method according to claim 1, wherein a new search area is set based on the set of cheapest Pareto points at the time (Fig. 4, [0050]: the Pareto curve 140 for the life and the cost is obtained. A range 141 indicates a range corresponding to the user search condition 112).

Regarding Claim 5, Yamamoto discloses the cost ranking determining method according to claim 4, wherein a new search area is set such that it contains all remaining solution candidates with cost less than the cost of each remaining Pareto point (Fig. 4, [0050]: the Pareto curve 140 for the life and the cost is obtained… A range 142 indicates a range outside the user search condition 112).

Regarding Claim 6, Yamamoto discloses a cost ranking determining device for determining a cost ranking ([0035]: FIG. 1, the information extraction device 1), comprising; 	
a search area setting unit implemented by a processor ([0094]: a central processing unit (CPU) 370), which initially sets a search area where solution candidates are included (Fig. 1, [0036]: Input Unit 10, User Search Condition 112), and serially sets a new search area based on one or more of the determined Pareto points ([0049]: item candidate table 123), 
an acquiring unit implemented by the processor, which acquires information whether the search area includes a solution candidate or solution candidates satisfying predetermined constraints, and the new search area includes a solution candidate or solution candidates satisfying predetermined constraints ([0031]: The information extraction device 1 extracts an item corresponding to the search condition from among a large amount of items accumulated in the item information 113 and recommends the extracted item to the user), 
a determining unit implemented by the processor, which determines Pareto points in the search area and the new search area under the condition where a solution candidate satisfying the constraints is regarded as a solution ([0035]: a Pareto generation unit 40), and 
a generating unit implemented by the processor, which generates a ranking of the solutions in cost according to the determined Pareto fronts ([0074]: The output unit 90 generates, for the items that have been ordered in the recommendation item candidate table 130, display data used to perform display such as display corresponding to the order, for example, display for listing the items in the order).

Regarding Claim 7, Yamamoto discloses the cost ranking determining device according to claim 6 (Fig. 1), wherein the search area setting means unit sets a new search area based on the set of cheapest Pareto points at the time (Fig. 4, [0050]: the Pareto curve 140 for the life and the cost is obtained. A range 141 indicates a range corresponding to the user search condition 112).

Regarding Claim 8, Yamamoto discloses the cost ranking determining device according to claim 7 (Fig. 1), wherein the search area setting means unit sets a new search area such that it contains all remaining solution candidates with cost less than the cost of each remaining Pareto point (Fig. 4, [0050]: the Pareto curve 140 for the life and the cost is obtained… A range 142 indicates a range outside the user search condition 112).

Regarding Claim 9, Yamamoto discloses the cost ranking determining device according to claim 6 (Fig. 1), further comprising, a receiving unit implemented by the processor ([0094]: a central processing unit (CPU) 370), which receives the ranked solutions from the generating unit ([0074]: The output unit 90 generates, for the items that have been ordered in the recommendation item candidate table 130, display data used to perform display such as display corresponding to the order, for example, display for listing the items in the order).

Regarding Claim 10, Yamamoto discloses a non-transitory computer readable information recording medium 
storing a cost ranking determining program for determining a cost ranking ([0097]: the information extraction program 351 may be computer-readable stored in the recording medium), when executed by a processor ([0094]: a central processing unit (CPU) 370), performs:  
setting a search area where solution candidates are included Fig. 1, [0036]: Input Unit 10, User Search Condition 112; [0005]: extracting, by a computer, a plurality of item candidates that are candidates of Pareto-optimal items from among items included in item information, based on a search condition), 
acquiring information whether the search area includes a solution candidate or solution candidates satisfying predetermined constraints (Fig. 1, [0049]: The Pareto generation unit 40 extracts an item corresponding to the Pareto solution from among a large amount of items described in the item information 113, and outputs information on the extracted item as an item candidate table 123), 
determining Pareto points in the search area under the condition where a solution candidate satisfying the constraints is regarded as a solution (Fig. 1, [0049]: The Pareto generation unit 40 generates a Pareto solution that is Pareto-optimal under a constraint in which the user search condition 112 is satisfied; ([0050]: As illustrated in FIG. 4, the Pareto generation unit 40 obtains a Pareto curve 140 corresponding to the Pareto solution), 
(Fig. 1, [0005]: outputting one or more second items having a score which satisfies a specific condition from among the one or more first items based on the score),
 acquiring information whether the new search area includes a solution candidate or solution candidates satisfying predetermined constraints ([0055]: In FIG. 1, the score calculation unit 60 calculates a score that corresponds to the previous selection order of the user, for each of the components that do not satisfy the user search condition 112, in the items (components) included in the item information 113, based on the Pareto history table 124), 
determining Pareto points in the new search area under the condition where a solution candidate satisfying the constraints is regarded as a solution (Fig. 1, Pareto History Table 124, [0005]: outputting one or more second items having a score which satisfies a specific condition from among the one or more first items based on the score), and 
generating a ranking of the solutions in cost according to the determined Pareto fronts (Fig. 1, ([0074]: The output unit 90 generates, for the items that have been ordered in the recommendation item candidate table 130, display data used to perform display such as display corresponding to the order, for example, display for listing the items in the order) in cost according to the determined Pareto fronts ([0034]: the component may include elements such as… cost).

Regarding Claim 11, Yamamoto discloses the cost ranking determining device according to claim 7 (Fig. 1), further comprising, a receiving unit implemented by the processor ([0094]: a central processing unit (CPU) 370), which receives the ranked solutions from the generating unit ([0074]: The output unit 90 generates, for the items that have been ordered in the recommendation item candidate table 130, display data used to perform display such as display corresponding to the order, for example, display for listing the items in the order).

Regarding Claim 12, Yamamoto discloses the cost ranking determining device according to claim 8 (Fig. 1), further comprising, a receiving unit implemented by the processor ([0094]: a central processing unit (CPU) 370), which receives the ranked solutions from the generating unit ([0074]: The output unit 90 generates, for the items that have been ordered in the recommendation item candidate table 130, display data used to perform display such as display corresponding to the order, for example, display for listing the items in the order).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/S.D.H./Examiner, Art Unit 2168     

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168